In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-20-00270-CR


                          ROY NATHANIEL PEREZ, JR., APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 287th District Court
                                      Bailey County, Texas
                  Trial Court No. 2565A, Honorable Gordon H. Green, Presiding

                                       December 23, 2020

                       ORDER OF ABATEMENT AND REMAND
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appellant, Roy Nathaniel Perez, Jr., appeals from the trial court’s judgment

revoking his community supervision, adjudicating him guilty of the offense of aggravated

assault,1 and sentencing him to ten years’ confinement. The clerk’s record has been filed

but does not contain the trial court’s certification of Appellant’s right to appeal the

judgment. See TEX. R. APP. P. 25.2(a)(2) (requiring the trial court to issue a certification

of the defendant’s right of appeal each time it enters a judgment of guilt or other



       1   See TEX. PENAL CODE ANN. § 22.02(a)(1) (West 2019).
appealable order). By letter of November 6, 2020, we notified the trial court of the

omission and requested that the court file a certification with the trial court clerk by

December 7. See TEX. R. APP. P. 37.1. The trial court clerk has notified us that no

certification has yet been filed.


       Accordingly, we now abate this appeal and remand the cause to the trial court to

prepare a certification of Appellant’s right of appeal in accordance with Rule of Appellate

Procedure 25.2(d). The certification shall be included in a supplemental clerk’s record

filed with the Clerk of this Court by January 22, 2021. See TEX. R. APP. P. 34.5(c)(2).


       It is so ordered.


                                                        Per Curiam


Do not publish.




                                            2